DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Amendments to the claims filed on 14 April 2022 are herein acknowledged. Claims 7 and 15 have been canceled, Claims 16-20 have been added as new claims, and Claims 1-6, 8-14, and 16-20 remain pending and are hereinafter examined on the merits.

Claim Objections
Claim 18 is objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 18, the phrase “a fixed value stored in memory” should be changed to “a fixed value stored in the memory.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 9, and 14 of the instant application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding Claim 1 (Line 5), Claim 9 (Lines 4-5), and Claim 14 (Lines 7-8), “an image acquisition device” is interpreted under 35 U.S.C. 112(f) because “device” is a generic placeholder that is coupled with the functional language where Claims 1 and 9 recite “acquiring image frames,” and where Claim 14 recites “… image frames … acquired … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, “an image acquisition device” may be an ultrasound device, X-Ray system, MRI system, or a camera. (see Spec. Page 6, Lines 18-20, Page 14, Lines 33-34).
Regarding Claim 1 (Line 7), “a trigger element” is interpreted under 35 U.S.C. 112(f) because “element” is a generic placeholder that is coupled with the functional language where the claims recite “to generate a trigger event” in Claim 1, Line 8, and “generating a trigger event” in Claim 9, Line 5. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, “a trigger element” is “a trigger button” that is arranged in the device or “may be arranged somewhere else, for example at a convenient place from the point of view of the clinician performing the interventional biopsy taking procedure.” (see Spec, Page 8, Lines 30-34).
If applicant does not intend to have these limitations, as stated above, interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Regarding Claims 1-14, with regard to the first Office Action, the rejections have been withdrawn in light of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, there is also no antecedent basis for the phrase “the defined period.” For the purpose of advancing the prosecution, the Examiner will assume that “the defined period” may refer to any time intervals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 11-12, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US 2016/0338779 A1), in view of Stone (US 2015/0245825 A1), and further in view of Yoshida (US 2015/0201906 A1).
Regarding Claim 1, Poulos discloses a device for providing information about a biopsy taking process configured to operate in conjunction with a biopsy taking device … , (see Abstract, introducing a system that includes an interventional instrument and an imaging system that generates images of a region of interest; see also [0016]-[0017], wherein the instrument can include a biopsy needle) the device for providing information about the biopsy taking process comprising:
an image acquisition device for acquiring image frames of live anatomy being biopsied (Fig. 1, #106, #124, #128; [0025] wherein the event mapper can be implemented via one or more computer processors; [0022] wherein “The imaging apparatus 106 can be ultrasound (US), magnetic resonance (MR), computed tomography (CT), and/or other imaging apparatus“; [0016] “the instrument 104 can be any device that can obtain a sample of tissue, fluid, etc., that includes cells of interest, such as cells suspected to include cancer”; [0017]-[0018] wherein the device “be navigated or moved into an object or region of interest 108 (e.g., tissue, fluid, etc.) of a subject 110 having a surface 112”),
a trigger element (Fig. 1, [0018] actuator 114)
configured to generate a trigger event to trigger the biopsy taking device for taking a biopsy sample from a biopsy location in the anatomy, and to trigger the image acquisition device ([0018] “in the context of a biopsy instrument, the mechanism which invokes acquisition of a biopsy sample may actuate the actuator 114. The instrument 104 also includes an event tracking transmitter (transmitter) 116 (TX).”; [0023] “The imaging apparatus 106 further includes a receiver (RX) 126 that receives the signal generated and transmitted by the transmitter 116.”);
a memory (Fig. 1, #130); and
at least one processor configured to: detect the trigger event (Fig. 1, #126, #128; [0025] “It is to be appreciated that the instrument event mapper 128 can be implemented via one or more computer processors (e.g., a microprocessor, a control processing unit, a controller, etc.)”; [0023] “The imaging apparatus 106 further includes a receiver (RX) 126 that receives the signal generated and transmitted by the transmitter 116.”),
upon detection of the trigger event, select a trigger image frame from a plurality of image frames acquired by the image acquisition device, the trigger image frame being selected ([0023] wherein the events are mapped to the images; [0034] “an imaging system (e.g., used for real time guidance during a procedure and which shows the location and orientation of the biopsy needle)” that can be interpreted as acquiring a plurality of images; ; [0040]-[0041] & Fig. 7; [0044] “When the biopsy (the event) is performed, the biopsy needle conveys a signal ( e.g., via the transmitter 116 discussed herein and/or otherwise) that indicates the moment in time when the biopsy was performed. The US imaging system receives the signal and flags, records, etc. the image acquired at the moment in time when the biopsy was performed”) …
store the trigger image frame in the memory ([0024], wherein “The indicia, the imaging data file, the separate file and/or other information can be stored in a memory 130 and/or other memory”), … the trigger image shows a location of a tip … enabling the biopsy location in the anatomy to be derived based on the tip location ([0023] “identifies at least the current image generated by the imaging instrument 106 and also, optionally, as in the illustrated embodiment, the location and the orientation of a tip of the instrument 104”) … .
However, Poulos is silent as to “a biopsy taking device comprising an inner hollow needle or trocar deployable arranged in an outer hollow needle,” “at a predefined point in time after the trigger event,” and the … image shows a location of a tip of the outer hollow needle, … of the outer hollow needle and a known deployment length of the inner hollow needle or trocar from the tip of the outer hollow needle.
Stone teaches a biopsy taking device comprising an inner hollow needle or trocar deployable arranged in an outer hollow needle (Abstract, “A biopsy needle actuator assembly used with a biopsy needle”; [0108] “the inner and outer needles”; [0081] “A needle assembly 100 is used to excise a tissue specimen from a target tissue site. Referring to FIGS. 3A-E, and 8-9, the needle assembly 100 includes an inner component 102 or mandrel that travels within an outer component 152 or cannula. Referring to FIGS. 3A-4, the mandrel or inner needle includes an elongated cylindrical body 104”; [0096] “the body 104 is a hollow tubular member”; [0105] wherein “A needle assembly 100 with body 104 positioned within body 154” in which the needle assembly within the outer needle can be considered as the trocar).
Stone also teaches the image shows a location of a tip of the outer hollow needle, enabling the biopsy location in the anatomy to be derived based on the tip location of the outer hollow needle and a known deployment length of the inner hollow needle or trocar from the tip of the outer hollow needle ([0107] “needle throw length, determines the length of forward movement of the inner needle and thus the length of the core bed 116 exposed beyond the point 172 of the cannula”; [0108] wherein “the tip of the needle assembly 100 is advanced from outside the body toward the target tissue site until the tip 130 reaches an area adjacent the tissue to be removed. At this time, the throw length can be adjusted before firing by actuating the adjusting member 288 to set the distance between the first carriage stop 238 and the first carriage assembly 230. An adjustment to the throw length may be made, for example, after viewing the position of the needle assembly 100 in the body by an imaging system, such as an ultrasound image” in which adjustment of the distance by further considering the prior position according to the ultrasound images can be considered as finding the target position by having the throw length).
Yoshida further teaches “at a predefined point in time after the trigger event ([0047] “it is possible to set, as the point of the occurrence of a trigger event, the point at which an arbitrary time has elapsed since the operator pressed the switch.” [here, we may assume that the pressing of the switch initiates the first trigger event]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for providing information including an image acquisition and underlying electronic processing device, as taught by Poulos, to include a biopsy taking device, as taught by Stone, for excising a tissue specimen from a target tissue (see Stone [0009]), and  to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to store a needle tip position and ultrasonic image data that correlate with the timing of tissue collection. (see Yoshida, [0047]).
	Notably, in Poulos, Figures 2-6 illustrate various aspects of the system in Fig. 1 ([0011]-[0013]).
	Regarding Claim 4, Poulos in view of Yoshida and Stone discloses all the elements of Claim 1 as stated above. Poulos further teaches “wherein the trigger event simultaneously triggers the biopsy taking device and the image acquisition device.” ([0018], [0023] wherein events including trigger events are transmitted to the imaging device; [0036]-[0040] wherein the steps can be done simultaneously).
	Regarding Claim 8, Poulos in view of Yoshida and Stone discloses all the elements of Claim 1 as stated above. Poulos further teaches “wherein the image acquisition device is an ultrasound devices.” ([0022]).
Regarding Claim 9, Poulos discloses a method for providing information about a biopsy taking process, the method comprising: Acquiring image frames of anatomy being biopsied by using an image acquisition device (see Abstract, introducing a system that includes an interventional instrument and an imaging system that generates images of a region of interest; [0035]-[0043] wherein a method is introduced and wherein the method can be stored on computer readable storage medium and implemented via one or more processors; [0022] wherein “The imaging apparatus 106 can be ultrasound (US), magnetic resonance (MR), computed tomography (CT), and/or other imaging apparatus“; [0016] “the instrument 104 can be any device that can obtain a sample of tissue, fluid, etc., that includes cells of interest, such as cells suspected to include cancer”; [0018] wherein the device “be navigated or moved into an object or region of interest 108 (e.g., tissue, fluid, etc.) of a subject 110 having a surface 112”); 
generating a trigger event by triggering a biopsy taking device for taking a biopsy sample from a biopsy location in the anatomy and the image acquisition device ([0018] “in the context of a biopsy instrument, the mechanism which invokes acquisition of a biopsy sample may actuate the actuator 114. The instrument 104 also includes an event tracking transmitter (transmitter) 116 (TX).”; [0023] “The imaging apparatus 106 further includes a receiver (RX) 126 that receives the signal generated and transmitted by the transmitter 116.”; [0038]-[0039]), …; 
selecting a trigger image frame from a plurality of image frames acquired by the image acquisition device, wherein the trigger image frame is acquired … ([0023] wherein the events are mapped to the images; [0034] “an imaging system (e.g., used for real time guidance during a procedure and which shows the location and orientation of the biopsy needle)” that can be interpreted as acquiring a plurality of images; [0040]-[0041] & Fig. 7; [0044] “When the biopsy (the event) is performed, the biopsy needle conveys a signal ( e.g., via the transmitter 116 discussed herein and/or otherwise) that indicates the moment in time when the biopsy was performed. The US imaging system receives the signal and flags, records, etc. the image acquired at the moment in time when the biopsy was performed”) 
storing the trigger image frame in a memory ([0024] , wherein “The indicia, the imaging data file, the separate file and/or other information can be stored in a memory 130 and/or other memory”; [0042]); and deriving the biopsy location in the anatomy based on a location of a tip … shown in the trigger image frame ([0023] “identifies at least the current image generated by the imaging instrument 106 and also, optionally, as in the illustrated embodiment, the location and the orientation of a tip of the instrument 104”) … .
However, Poulos is silent as to a “biopsy taking device compris[ing] an inner hollow needle or trocar deployable arranged in an outer hollow needle,” “at a predefined point in time after the trigger event,” and “… of the outer hollow needle shown in the trigger image frame and a known deployment length of the inner hollow needle or trocar from the tip of the outer hollow needle.”
Stone teaches a biopsy taking device comprising an inner hollow needle or trocar deployable arranged in an outer hollow needle (Abstract, “A biopsy needle actuator assembly used with a biopsy needle”; [0108] “the inner and outer needles”; [0081] “A needle assembly 100 is used to excise a tissue specimen from a target tissue site. Referring to FIGS. 3A-E, and 8-9, the needle assembly 100 includes an inner component 102 or mandrel that travels within an outer component 152 or cannula. Referring to FIGS. 3A-4, the mandrel or inner needle includes an elongated cylindrical body 104”; [0096] “the body 104 is a hollow tubular member”; [0105] wherein “A needle assembly 100 with body 104 positioned within body 154” in which the needle assembly within the outer needle can be considered as the trocar).
Stone also teaches deriving the biopsy location based on a location of a tip of the outer hollow needle shown in the image frame and a known deployment length of the inner hollow needle or trocar from the tip of the outer hollow needle ([0107] “needle throw length, determines the length of forward movement of the inner needle and thus the length of the core bed 116 exposed beyond the point 172 of the cannula”; [0108] wherein “the tip of the needle assembly 100 is advanced from outside the body toward the target tissue site until the tip 130 reaches an area adjacent the tissue to be removed. At this time, the throw length can be adjusted before firing by actuating the adjusting member 288 to set the distance between the first carriage stop 238 and the first carriage assembly 230. An adjustment to the throw length may be made, for example, after viewing the position of the needle assembly 100 in the body by an imaging system, such as an ultrasound image” in which adjustment of the distance by further considering the prior position according to the ultrasound images can be considered as finding the target position by having the throw length).
Yoshida further teaches “at a predefined point in time after the trigger event ([0047] “it is possible to set, as the point of the occurrence of a trigger event, the point at which an arbitrary time has elapsed since the operator pressed the switch.” [here, we may assume that the pressing of the switch initiates the first trigger event]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition and biopsy taking method, as taught by Poulos, to include a biopsy taking device, as taught by Stone, for excising a tissue specimen from a target tissue (see Stone [0009]), and  to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to store a needle tip position and ultrasonic image data that correlate with the timing of tissue collection.” (see Yoshida, [0047]).
	Notably, in Poulos, Figures 2-6 illustrate various aspects of the system in Fig. 1 ([0011]-[0013]).
	Regarding Claim 11, Poulos in view of others discloses all the elements of Claim 9 as stated above. Poulos further teaches “wherein the trigger event simultaneously triggers the biopsy taking device and the image acquisition device.” ([0018], [0023] wherein events including trigger events are transmitted to the imaging device; [0036]-[0040] wherein the steps can be done simultaneously).
Regarding Claim 12, Poulos in view others discloses all the elements of Claim 9 as stated above. Poulos also teaches triggering the image acquisition device (see the rejection under Claim 9). Poulos further teaches having a multiple events at multiple time points after the trigger event and mapping those events to image data (see Poulos, [0018], [0023] wherein various events of the instrument, such as after acquiring a sample, [at different time points] can be associated with the imaging data).
	However, Poulos is silent as to a predefined period.
Yoshida further teaches a predefined point in time after a trigger event ([0047] “it is possible to set, as the point of the occurrence of a trigger event, the point at which an arbitrary time has elapsed since the operator pressed the switch.” [here, we may assume that the pressing of the switch initiates the first trigger event]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition and biopsy taking method, as taught by Poulos, to include a biopsy taking device, as taught by Stone, for excising a tissue specimen from a target tissue (see Stone [0009]), and  to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to “store a needle tip position and ultrasonic image data at the exact timing of tissue collection” (see Yoshida, [0047]), and further map multiple events at different time points after the trigger event to the image data to acquire further information of interest regarding the changes in the location of the interventional medical device during the interventional medical procedure.
	Regarding Claim 14, Poulos discloses a non-transitory computer readable medium storing instructions for providing information about a biopsy taking process using a biopsy taking device comprising … , wherein when executed by a data processor, the instructions cause the data processor to ([0043] wherein “The methods described herein may be implemented via one or more processors executing one or more computer readable instructions encoded or embodied on computer readable storage medium which causes the one or more processors to carry out the various acts and/or other functions and/or acts.”, [0025]; [0016] wherein “where the imaging-guided procedure is … biopsy”):
receive image frames of anatomy being biopsied acquired using an image acquisition device (see Abstract, introducing a system that includes an interventional instrument and an imaging system that generates images of a region of interest; [0016] wherein “where the imaging-guided procedure is an aspiration biopsy …”; [0035]-[0043] wherein a method is introduced and wherein the method can be stored on computer readable storage medium and implemented via one or more processors; [0022] wherein “The imaging apparatus 106 can be ultrasound (US), magnetic resonance (MR), computed tomography (CT), and/or other imaging apparatus“; [0016] “the instrument 104 can be any device that can obtain a sample of tissue, fluid, etc., that includes cells of interest, such as cells suspected to include cancer”; [0018] wherein the device “be navigated or moved into an object or region of interest 108 (e.g., tissue, fluid, etc.) of a subject 110 having a surface 112”); 
generate a trigger event in response to triggering of the biopsy taking device for taking a biopsy sample from a biopsy location in the anatomy and the image acquisition device ([0018] “in the context of a biopsy instrument, the mechanism which invokes acquisition of a biopsy sample may actuate the actuator 114. The instrument 104 also includes an event tracking transmitter (transmitter) 116 (TX).”; [0023] “The imaging apparatus 106 further includes a receiver (RX) 126 that receives the signal generated and transmitted by the transmitter 116.”; [0038]-[0039]);
select a trigger image frame from a plurality of image frames acquired by the image acquisition device, wherein the trigger image frame is acquired … ([0023] wherein the events are mapped to the images; [0034] “an imaging system (e.g., used for real time guidance during a procedure and which shows the location and orientation of the biopsy needle)” that can be interpreted as acquiring a plurality of images; [0040]-[0041]; [0044] “When the biopsy (the event) is performed, the biopsy needle conveys a signal ( e.g., via the transmitter 116 discussed herein and/or otherwise) that indicates the moment in time when the biopsy was performed. The US imaging system receives the signal and flags, records, etc. the image acquired at the moment in time when the biopsy was performed”);
store the trigger image frame in a memory ([0024] , wherein “The indicia, the imaging data file, the separate file and/or other information can be stored in a memory 130 and/or other memory”; [0042]); and 
derive the biopsy location in the anatomy based on a location of a tip … shown in the trigger image frame ([0023] “identifies at least the current image generated by the imaging instrument 106 and also, optionally, as in the illustrated embodiment, the location and the orientation of a tip of the instrument 104”) … .
However, Poulos is silent as to a “biopsy taking device compris[ing] an inner hollow needle or trocar deployable arranged in an outer hollow needle,” “at a predefined point in time after the trigger event,” and “… of the outer hollow needle shown in the trigger image frame and a known deployment length of the inner hollow needle or trocar from the tip of the outer hollow needle.”
Stone teaches a biopsy taking device comprising an inner hollow needle or trocar deployable arranged in an outer hollow needle (Abstract, “A biopsy needle actuator assembly used with a biopsy needle”; [0108] “the inner and outer needles”; [0081] “A needle assembly 100 is used to excise a tissue specimen from a target tissue site. Referring to FIGS. 3A-E, and 8-9, the needle assembly 100 includes an inner component 102 or mandrel that travels within an outer component 152 or cannula. Referring to FIGS. 3A-4, the mandrel or inner needle includes an elongated cylindrical body 104”; [0096] “the body 104 is a hollow tubular member”; [0105] wherein “A needle assembly 100 with body 104 positioned within body 154” in which the needle assembly within the outer needle can be considered as the trocar).
Stone also teaches deriving the biopsy location based on a location of a tip of the outer hollow needle shown in the image frame and a known deployment length of the inner hollow needle or trocar from the tip of the outer hollow needle ([0107] “needle throw length, determines the length of forward movement of the inner needle and thus the length of the core bed 116 exposed beyond the point 172 of the cannula”; [0108] wherein “the tip of the needle assembly 100 is advanced from outside the body toward the target tissue site until the tip 130 reaches an area adjacent the tissue to be removed. At this time, the throw length can be adjusted before firing by actuating the adjusting member 288 to set the distance between the first carriage stop 238 and the first carriage assembly 230. An adjustment to the throw length may be made, for example, after viewing the position of the needle assembly 100 in the body by an imaging system, such as an ultrasound image” in which adjustment of the distance by further considering the prior position according to the ultrasound images can be considered as finding the target position by having the throw length).
Yoshida further teaches “at a predefined point in time after the trigger event ([0047] “it is possible to set, as the point of the occurrence of a trigger event, the point at which an arbitrary time has elapsed since the operator pressed the switch.” [here, we may assume that the pressing of the switch initiates the first trigger event]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition and biopsy taking method, as taught by Poulos, to include a biopsy taking device, as taught by Stone, for excising a tissue specimen from a target tissue (see Stone [0009]), and  to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to “store a needle tip position and ultrasonic image data at the exact timing of tissue collection.” (see Yoshida, [0047]).
	Notably, in Poulos, Figures 2-6 illustrate various aspects of the system in Fig. 1 ([0011]-[0013]).
	Regarding Claim 16, Poulos in view of others discloses a predefined point in time (see the rejection under Claim 1). Poulos further discloses wherein the time corresponds to a next image frame of the plurality of image frames occurring after the trigger event ([0044] wherein “When the biopsy (the event) is performed, the biopsy needle conveys a signal ( e.g., via the transmitter 116 discussed herein and/or otherwise) that indicates the moment in time when the biopsy was performed. The US imaging system receives the signal and flags, records, etc. the image acquired at the moment in time when the biopsy was performed” that can be interpreted as flagging or recording the next image frame acquired immediately after the trigger event).
Regarding Claim 18, Poulos further discloses a memory, a processor, and wherein the steps can be performed by a processor based on the instructions/values stored on a memory (See the rejection under Claim 1; [0043] wherein “The methods described herein may be implemented via one or more processors executing one or more computer readable instructions encoded or embodied on computer readable storage medium which causes the one or more processors to carry out the various acts and/or other functions and/or acts”). However, Poulos is silent as to wherein the predefined point in time after the trigger event is a fixed value.
Yoshida further teaches wherein the predefined point in time after the trigger event is a fixed value ([0047] wherein “it is possible to set, as the point of the occurrence of a trigger event, the point at which a predetermined time has elapsed since the insertion of the puncture needle into a tissue.” Here, the insertion of the puncture needle can be considered as the initial trigger event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for providing information including an image acquisition and underlying electronic processing device, memory unit, and biopsy taking system, as taught by Poulos and modified by others under Claim 1, to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to store a needle tip position and ultrasonic image data at a time that corresponds to the tissue collection. (see Yoshida, [0047]).
Regarding Claim 19, Poulos in view of others discloses a predefined point in time (see the rejection under Claim 9). Poulos further discloses wherein the time point corresponds to a next image frame of the plurality of image frames occurring after the trigger event ([0044] wherein “When the biopsy (the event) is performed, the biopsy needle conveys a signal ( e.g., via the transmitter 116 discussed herein and/or otherwise) that indicates the moment in time when the biopsy was performed. The US imaging system receives the signal and flags, records, etc. the image acquired at the moment in time when the biopsy was performed” that can be interpreted as flagging or recording the next image frame acquired immediately after the trigger event).

Claims 2, 5, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US 2016/0338779 A1), in view of Stone (US 2015/0245825 A1), in view of Yoshida (US 2015/0201906 A1), and further in view of Hossack (US 2006/0100516 A1).
Regarding Claim 2, Poulos in view of Stone and Yoshida discloses all the elements of Claim 1 as stated above. However, Poulos as modified by Stone and Yoshida under Claim 1 is silent as to “wherein the predefined point in time is defined within a period of 2.5 s after the trigger event”
Hossack further teaches wherein the predefined point in time is defined within a period of 2.5 s after the trigger event. (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the predefined point in time, as taught by Poulos and modified by Stone and Yoshida under Claim 1, to be within a period of 5 seconds, like 200 to 500 milliseconds as taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).
	Regarding Claim 5, Poulos in view of others discloses all the elements of Claim 1 as stated above. Poulos further discloses the at least one processor (see the rejection under Claim 1). Poulos also teaches wherein the processors can associate different events [at different time points], such as after acquiring a sample, with  the imaging data (see Poulos, [0018], [0023] wherein various events of the instrument, such as after acquiring a sample, [at different time points] can be associated with the imaging data that can be interpreted as recognizing different delayed triggers and associating them with the image acquisition data; [0043] wherein one or more processors can be used).
However, Poulos as modified by others under Claim 1 is silent as to providing a delayed trigger event to trigger the image acquisition device after a further predefined period after the delayed trigger event to select a further trigger image frame. 
	Hossack further teaches “a … predefined period after the trigger event to select a further trigger image frame” (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element and image acquisition device, as taught by Poulos and modified by others under Claim 1, to include a event mapper system, as taught by Poulos, for mapping the events to the imaging data (see Poulos [0018] and [0023]), and to determine predefined time points, like taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).
Regarding Claim 10, Poulos in view others discloses all the elements of Claim 9 as stated above. Yoshida also teaches a predefined point in time (see the rejection under Claim 9 above). However, Poulos as modified by Yoshida under Claim 9 is silent as to wherein the predefined point in time is within a period of 5 s after the trigger event.
	Hossack further teaches wherein the point in time is within a period of 5 s after the trigger event.” (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the predefined point in time, as taught by Poulos and modified by others under Claim 9, to be within a period of 5 seconds, like 200 to 500 milliseconds as taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).
	Regarding Claim 17, Poulos as modified by others under Claim 1 is silent as to  wherein the predefined point in time is defined at 20 ms or 500 ms after the trigger event.
Hossack teaches wherein the predefined point in time is defined at 20 ms or 500 ms after the trigger event. (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element and image acquisition device, as taught by Poulos and modified by others under Claim 1, to include an event mapper system, as taught by Poulos, for mapping the events to the imaging data (see Poulos [0018] and [0023]), and to determine predefined time points, like taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).
Regarding Claim 20, Poulos as modified by others under Claim 9 is silent as to  wherein the predefined point in time is defined at 20 ms or 500 ms after the trigger event.
Hossack teaches wherein the predefined point in time is defined at 20 ms or 500 ms after the trigger event. (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element and image acquisition device, as taught by Poulos and modified by others under Claim 9, to include an event mapper system, as taught by Poulos, for mapping the events to the imaging data (see Poulos [0018] and [0023]), and to determine predefined time points, like taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US 2016/0338779 A1), in view of Stone (US 2015/0245825 A1), in view of Yoshida (US 2015/0201906 A1), and further in view of Reichow (US 2009/0129205 A1).
	Regarding Claim 3, Poulos in view of others discloses all the elements of Claim 1 as stated above. Poulos further teaches at least one processor and the predefined point in time (see the rejection under Claim 1). However, Poulos as modified by others under Claim 1 is silent as to “randomly select the … [a time point] within the defined period.”
	Reichow further teaches wherein the selection function can be done by performing a randomization with a processor ([0038] wherein “the processor … initiate[s] an automatic randomizer function … thereby randomly selecting a delay time for the test initiating transducer …”; see also the relevant rejection under 35 USC 112(b) above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy information acquisition system, as taught by Poulos and modified by others under Claim 1, to include an randomized selection of a predefined time point, like taught by Reichow, in order to minimize the correlation between the trigger time and the acquisition time within a defined time interval.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US 2016/0338779 A1), in view of Stone (US 2015/0245825 A1), in view of Yoshida (US 2015/0201906 A1), in view of Araujo (US 2018/0256138 A1), and further in view of Landey (US 2018/0325499 A1).
	Regarding Claim 6, Poulos in view of others discloses all the elements of Claim 1 as stated above. However, Poulos as modified by others under Claim 1 is silent as to “wherein the trigger element is further configured to repeatedly generate additional trigger events, wherein at each additional trigger event the biopsy taking device performs a biopsy taking process at a different biopsy location 9.”
	Araujo and Landey teach wherein the trigger element is configured to repeatedly generate trigger events, wherein at each trigger event the biopsy taking device performs a biopsy taking process at a different biopsy location. (see Araujo [0071] “by repeatedly activating the trigger, the physician can cause reiterative extension of the biopsy element; see Landey [0051]-[0052] wherein samples can be collected from various locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element, as taught by Poulos, to repeatedly trigger the biopsy device, like taught by Araujo, in order to obtain a plurality of biopsy samples (see Araujo, [0071]), and to perform a biopsy taking process at a different biopsy location, like taught by Landey, in order to increase the quantity of materials collected and the likelihood of collecting tissue samples that can be used for diagnosis (see Landey [0052]).
Regarding Claim 13, Poulos in view of others discloses all the elements of Claim 9 as stated above. Poulos further teaches acquiring image frames of anatomy being biopsied … using the image acquisition device (see the similar rejection under Claim 9 above);
Generating another trigger event by triggering the biopsy taking device for taking … biopsy sample from the … biopsy location and the image acquisition device (see the similar rejection under Claim 9 above); and
Selecting … trigger image frame from a plurality of image frames acquired by the image acquisition device, wherein the trigger image frame is acquired …; and
Storing the … trigger image frame in the memory (see the similar rejection under Claim 9 above).
However, Poulos as modified by others under Claim 9 is silent as to applying the same steps at different biopsy locations or repeating similar steps at different biopsy locations.
	Araujo  and Landey teach wherein a biopsy procedure can be applied to collect samples from different locations. (see Araujo [0071] “by repeatedly activating the trigger, the physician can cause reiterative extension of the biopsy element; see Landey [0051]-[0052] wherein samples can be collected from various locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the biopsy taking process, as taught by Poulos and modified by others under Claim 9, to be capable of being triggered repeatedly, like taught by Araujo, in order to obtain a plurality of biopsy samples (see Araujo, [0071]), and to perform a biopsy taking process at a different biopsy location, like taught by Landey, in order to increase the quantity of materials collected and the likelihood of collecting tissue samples that can be used for diagnosis (see Landey [0052]).

Response to Arguments
Applicant’s arguments regarding the rejections under 35 U.S.C. 103 are moot in light of the new rejections necessitated by the amendments. 
Regarding the claim interpretations under 35 U.S.C. 112(f), the relevant interpretations as stated on the first Office Action, have been reconsidered in light of the amendments to the claims. Regarding the phrases, an “image acquisition device” and a “trigger elements, Applicant states that the phrases “connotes sufficient, definite structure with regard to docking to one of skill in the art.” (see Applicant’s Remarks, Page 9). Examiner respectfully disagrees. As discussed under 35 U.S.C. 112(f) claim interpretations above, the terms, “device” and elements” are generic placeholders that are followed by a functional language. (MPEP 2181, “a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): … "device for," … "element for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090). Furthermore, the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function, and therefore, they do not connote sufficient, definite structure to one of skill in the art. Thus, the claim interpretation with regard to an “image acquisition device” and a “trigger element” remain the same as stated in the first Office Action.
Furthermore, regarding the first Office Action:
With regard to the Abstract, the objection is withdrawn in light of the new amendments to the Specification.
With regard to the claim objections, the objections are withdrawn in light of the new amendments to the claims.
With regard to the rejections under 35 USC § 112(b), the rejections are hereby withdrawn in light of the amendments to the claims.
With regard to the rejections under 35 U.S.C. 101, the rejections have been withdrawn in light of the amendments to the Claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Rahn (US 20030114749 A1) discloses a “navigation system with respiration or EKG triggering to enhance the navigation precision.” Pelissier (US 20100298705 A1) discloses “freehand ultrasound imaging systems and methods for guiding fine elongate instruments.” Lomnes (US 20090234236 A1) discloses a “nerve blood flow modulation for imaging nerves.” Wang (US 20180140197 A1) discloses a “motion-adaptive interactive imaging method.” Hashimshony (US 20180042586 A1) discloses a “biopsy device.” Glossop (US 20130338477 A1) discloses a “system, method and device for prostate diagnosis and intervention.” Yabe (US 4654701 A) discloses a “biopsy information recording apparatus for endoscope.” Nelson (US 5158088 A) discloses “ultrasonic diagnostic systems for imaging medical instruments within the body.” AlMaatouq (US 2016/0120517 A1) discloses a biopsy system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793